UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)June 10, 2009 CHINA DIGITAL COMMUNICATION GROUP (Exact name of registrant as specified in the Charter) Nevada 000-49715 91-2132336 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) A-3 Xinglian Industrial Zone He Hua Ling, Pingxin Road, Xin Nan, Ping HuTown Longgang, Shenzhen China (Address of Principal Executive Offices) 86-755-6126-8588 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant (a) Dismissal ofPrevious Independent Registered Public Accounting Firm. i On June 10, 2009, the Board of Directors (the “Board”) of China Digital Communication Group (the “Company”) dismissedKabani & Company, Inc. (“Kabani”) as its independent registered public accounting firm. ii The Company’s Board of Directors participated in and approved the decision to change our independent registered public accounting firm. iii Kabani’s reports on our financial statements for the years ended December 31, 2007 and 2008 and during the subsequent interim period through June 10, 2009 did not contain an adverse opinion or a disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope, or accounting principles. iv During the years ended December 31, 2007 and 2008 and during the subsequent interim period through June 10, 2009, there were no disagreements on any matter of accounting principles or practices, financial statement disclosures, or auditing scope or procedures, which disagreements if not resolved to their satisfaction would have caused them to make reference in connection with Kabani’s opinion to the subject matter of the disagreement. v During the years ended December 31, 2007 and 2008 and during the subsequent interim period through June 10, 2009, there have been no reportable events with the Company as set forth in Item 304(a)(i)(v) of Regulation S-K. vi The Company provided Kabani with a copy of this Current Report on Form 8-K and requested that Kabani furnish it with a letter addressed to the SEC stating whether or not it agrees with the above statements.The Company has received the requested letter from Kabani, and a copy of such letter is filed as Exhibit 16.1 to this Current Report Form8-K. (b) Engagement ofNew Independent Registered Public Accounting Firm. i On June 10, 2009, the Board appointed Goldman Parks Kurland Mohidin LLP (“GPKM”) as the Company’s new independent registered public accounting firm. The decision to engage GPKM was approved by the Company’s Board of Directors on June 10, 2009. ii During the years ended December 31, 2007 and 2008 and during the subsequent interim period through June 10, 2009, the Company did not consult with GPKM regarding (1) the application of accounting principles to a specified transactions, (2) the type of audit opinion that might be rendered on the Company’s financial statements, (3) written or oral advice was provided that would be an important factor considered by the Company in reaching a decision as to an accounting, auditing or financial reporting issues, or (4) any matter that was the subject of a disagreement between the Company and its predecessor auditor as described in Item 304(a)(1)(iv) or a reportable event as described in Item 304(a)(1)(v) of Regulation S-K. Item 9.01Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description 16.1 Letter to the Securities and Exchange Commission from Kabani & Company, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA DIGITAL COMMUNICATION GROUP Date: June 16, 2009 By: /s/ Fushun Li Name:Fushun Li Title: Chief Executive Officerand Director
